      Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 1 of 29




WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
AMERICAN CIVIL LIBERTIES UNION                   GENNA BEIER (SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       Emilou H. MacLean (SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          FRANCISCO UGARTE (SBN 241710)
Telephone: (415) 621-2493                        francisco.ugarte@sfgov.org
Facsimile: (415) 255-8437                        OFFICE OF THE PUBLIC DEFENDER
                                                 SAN FRANCISCO
Attorneys for Petitioners-Plaintiffs             555 Seventh Street
Additional Counsel Listed on Following Page      San Francisco, CA 94103
                                                 Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR, LAWRENCE
KURIA MWAURA, LUCIANO GONZALO                    DECLARATION OF
MENDOZA JERONIMO, CORAIMA                        HAYDEN RODARTE
YARITZA SANCHEZ NUÑEZ, JAVIER
ALFARO, DUNG TUAN DANG, JUAN JOSE                JUDGE VINCE CHHABRIA
ERAZO HERRERA, RAJNISH RAJNISH, and
WILLIAN MATIAS RAUDA,

       Petitioners-Plaintiffs,

        v.
DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; TONY PHAM,
Senior Official Performing the Duties of the
Director of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

              Respondents-Defendants.




                                           1
                               CASE NO. 3:20-cv-02731-VC
                           DECLARATION OF HAYDEN RODARTE
      Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 2 of 29




BREE BERNWANGER* (NY SBN 5036397)               MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                       tcook@cooley.com
                                                FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                        698807)
judah@lakinwille.com                            funger@cooley.com
AMALIA WILLE (SBN 293342)                       COOLEY LLP
amalia@lakinwille.com                           500 Boylston Street
LAKIN & WILLE LLP                               Boston, MA 02116
1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
Oakland, CA 94612                               Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219
JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297
                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                                         2
                             CASE NO. 3:20-cv-02731-VC
                         DECLARATION OF HAYDEN RODARTE
        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 3 of 29




                          DECLARATION OF HAYDEN RODARTE
I, Hayden Rodarte, declare as follows:
1.     I am an attorney admitted to practice in California and a member of the bar of this Court.
I am a Justice Catalyst fellow and attorney employed at the Lawyers’ Committee for Civil Rights
of the San Francisco Bay Area and co-counsel for Petitioners-Plaintiffs in this action. I submit
this declaration in support of Petitioners-Plaintiffs’ Status Report. The facts set forth in this
declaration are based on my personal knowledge or based on documents and information I have
received from Federal Defendants’ counsel in the course of this action.
                    The Ongoing COVID-19 Outbreak at Yuba County Jail
2.     There is an escalating COVID-19 outbreak among the detained population at Yuba
County Jail (“Yuba”) that began on December 8, 2020, at the latest.
3.     Attached hereto as Exhibit A to this declaration is a true and correct copy of an e-mail
exchange summarized below between class counsel and Federal Defendants’ counsel regarding
the ongoing outbreak at Yuba. On Friday, December 11, 2020 at 4:17 PM, Federal Defendants’
counsel notified class counsel that one individual in county custody at Yuba tested positive for
COVID-19 on December 9, 2020, and potentially exposed the rest of A-Pod where he had been
housed up until December 8. At least one individual in Immigration and Customs Enforcement
(“ICE”) custody was also housed in A-Pod at the time and was tested for COVID-19 on
December 9. On December 12, Federal Defendants’ counsel informed class counsel that this
individual’s COVID-19 test returned negative. On December 14 at 3:18 PM, Federal
Defendants’ counsel further notified class counsel that three additional individuals in county
custody housed in A-Pod had tested positive two days prior on December 12, and that the
remaining individuals in A-Pod would not be tested again until December 23. On December 16
at 8:57 PM, Federal Defendants’ counsel notified class counsel that Yuba “is conducting whole-
facility [COVID-19] testing of all county and ICE detainees and all staff, out of an abundance of
caution.”
4.     In response to multiple independent reports which class counsel received on December
17 that the total number of known COVID-positive detained individuals at Yuba had grown to
                                                   1
                                 CASE NO. 3:20-cv-02731-VC
                             DECLARATION OF HAYDEN RODARTE
        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 4 of 29




sixteen, class counsel emailed Federal Defendants’ counsel on December 17 at 8:25 PM
requesting additional details and emergency safety measures to prevent the further spread of
COVID at Yuba, including testing, isolation, quarantine, and social distancing as well as timely
information-sharing with class counsel and the Court. Specifically, class counsel asked Federal
Defendants to take the following protective actions:
       a. Immediate rapid tests for all individuals in custody at Yuba; and if there are
           additional positive tests, rapid tests of anyone in quarantine with newly positive
           individuals;
       b. Weekly laboratory testing for all individuals in custody at Yuba;
       c. Timely identification to class counsel of any class members who express skepticism
           of testing prior to their identification as an individual refusing testing, with a
           subsequent offer to test the class member after communication with class counsel;
       d. Immediate individual isolation and rapid testing of symptomatic people;
       e. Immediate individual or group isolation of individuals testing positive;
       f. Isolation of medically vulnerable class members in single celled housing;
       g. Further population reduction of class members, prioritizing the release of those
           medically vulnerable;
       h. Weekly testing for all staff who have interaction with class members; and
       i. Timely disclosure of information concerning:
               i. number of positive tests of class members, inmates and staff, including
                   identification of class members who test positive;
               ii. number and identification of symptomatic class members and their location;
              iii. plans and implementation of testing of class members, inmates and staff.
5.     In a phone call with class counsel on the morning of December 18, class counsel shared
that there were confirmed 16 COVID-positive people in custody at Yuba and class counsel had
heard concerns about limited space for quarantine and isolation. In response to class counsel’s
explicit request, Federal Defendants’ counsel stated they would provide a status update to class
counsel and the Court, but that they may lack complete information.
                                                  2
                                CASE NO. 3:20-cv-02731-VC
                            DECLARATION OF HAYDEN RODARTE
        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 5 of 29




6.     On December 18 at 1:09 PM, Federal Defendants’ counsel responded to class counsel
stating that they were continuing to gather information, that all individuals in ICE custody at
Yuba had received lab tests on December 17 and would be given Abbott rapid tests on December
18, and that Federal Defendants would file a status report with the Court to the extent they were
able to obtain further information.
7.     Attached hereto as Exhibit B to this declaration is a true and correct copy of emails sent
on December 18 at 5:08 PM, 6:34 PM, 8:00 PM, and 9:12 PM1 in which Federal Defendants’
counsel provided additional information in response to inquiries from class counsel: 34 county
detainees have tested positive since December 9; 8 staff members have tested positive since the
start of the pandemic (including two staff members who tested positive today); and 15 county
detainees are now symptomatic. Although no ICE detainees have tested positive thus far, the
results of their PCR tests apparently remain outstanding. No positive results returned from the
rapid tests conducted today, but two were invalid; no class members refused testing.
8.     Federal Defendants were unable to provide information about where either symptomatic
or COVID-positive individuals in custody were housed, and whether they were individually
isolated. Federal Defendants’ counsel also stated that at present there are no cells available for
individual isolation; each of the seven available for that purpose are occupied. Despite this,
Federal Defendants’ counsel stated that “if an individual becomes symptomatic they will be
moved to an isolation unit.” Federal Defendants committed to weekly PCR testing but only for
two weeks; and to staff testing, but did not provide details about whether staff testing would be
mandatory, regular, or continuing.
9.     Attached hereto as Exhibit C to this declaration is a true and correct copy of a December
16, 2020 Media Release by the Yuba County Sheriff’s Department accessed from the Sheriff’s
Department’s website, stating that as of that date there were “seven COVID-positive County
inmates” in the jail and each was “under 24-hour medical care in isolation.”
              The Lack of Available ICU Capacity in Yuba and Sutter Counties

1
  To avoid duplication, emails earlier in the chain already included in Exhibit A are not included
a second time here.
                                                  3
                                 CASE NO. 3:20-cv-02731-VC
                             DECLARATION OF HAYDEN RODARTE
        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 6 of 29




10.     Attached hereto as Exhibit D to this declaration is a true and correct copy of a CBS
Sacramento news article published on December 16, 2020 at 10:22 PM downloaded from the
CBS website, stating that Adventist-Rideout Medical Hospital—“the only hospital serving both”
Yuba and Sutter Counties—had zero Intensive Care Unit beds available as of December 15,
2020. The article further states that, in the week preceding December 16, “one in four people in
Sutter County or 25.7%” and “[o]ne in five in Yuba County at 20.5%” tested positive for
COVID-19. Yuba County’s infection rates “are the worst numbers anywhere in the state.”
      Lack of Rapid Testing and Individual Segregation of Symptomatic Class Members
11.     On at least one prior occasion during the course of this action, detained symptomatic
individuals whom Yuba suspected may have contracted COVID-19 were tested with PCR tests
(and not rapid tests) and were not isolated while the test results were pending. On that occasion,
Federal Defendants stated that Yuba did not isolate these individuals due to insufficient space at
the facility. Attached hereto at Exhibit E to this declaration is a true and correct copy of an e-
mail exchange summarized below between class counsel and Federal Defendants’ counsel
regarding two suspected COVID-19 cases among the ICE detainee population at Yuba. On
November 12, 2020, class counsel received multiple reports that two individuals in ICE custody
at Yuba were exhibiting symptoms consistent with COVID-19, had been removed from G-Tank
which they shared with two or three additional individuals, were tested for COVID-19, and were
placed together in quarantine in a single cell in T-Pod while they awaited their COVID-19 PCR
test results. Class counsel then confirmed these details with the two detained individuals directly
and through their immigration counsel. The same day, I emailed counsel for Federal Defendants’
counsel seeking to confirm the above-described situation and requesting all additional details
relating to the individuals’ COVID-19 tests, any actions taken in response to these potential
COVID-19 cases, and any other COVID-19 tests administered to detained individuals that had
not been disclosed to class counsel.
12.     On November 13, 2020 at 1:33 PM, Federal Defendants’ counsel responded and
confirmed the above-described situation, that the two individuals’ COVID-19 tests returned
negative, and that they would remain “in a 10-day quarantine through November 20.” In a
                                                  4
                                 CASE NO. 3:20-cv-02731-VC
                             DECLARATION OF HAYDEN RODARTE
          Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 7 of 29




subsequent email, on November 17 at 1:19 PM, Federal Defendants’ counsel affirmed that the
two individuals had been “cohorted together while waiting for their tests results in light of the
limited space in the facility.”
                     ICE Detainees Housed in the “Old Jail” Portion of Yuba
13.       Over the last three months, Yuba has consistently housed ICE detainees in the “old jail”
portion (i.e. tanks G through T) of the facility. The following information is based on my review
of the Excel spreadsheets titled “YCJ Detainee List with dorms, medical, and crim history”
containing data on the current ICE detainee population at Yuba which Federal Defendants’
counsel paralegal specialists Jon Birch and Lillian Do have emailed class counsel on the
following dates in 2020: December 18, December 11, December 4, November 27, November 20,
November 13, November 6, October 30, October 23, October 16, October 9, and October 5
(containing information as of October 2). Since October, Yuba has housed between 18 and 35%
of ICE detainees in the “old jail” portion of the facility. In the latest detainee list from Federal
Defendants’ counsel dated December 18, 2020, 6 out of the 21 total ICE detainees—i.e. over
28%—were housed in Yuba’s “old jail.”


      I declare under penalty of perjury that the foregoing is true and correct. Executed this 18th
day of December 2020 in Alameda, California.
                                                                                   /s/ Hayden Rodarte
                                                                                       Hayden Rodarte




                                                   5
                                  CASE NO. 3:20-cv-02731-VC
                              DECLARATION OF HAYDEN RODARTE
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 8 of 29




                   Exhibit A
            Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 9 of 29

Fwd: Zepeda Rivas - Testing at YCJ
Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Fri 12/18/2020 1 11 PM
To: Hayden Rodarte <hrodarte@lccrsf.org>

Emi MacLean
Deputy Public Defender
San Francisco Public Defenders Office
From: Zack, Adrienne (USACAN) <Adrienne.Zack@usdoj.gov>
Sent: Friday, December 18, 2020 1:09:43 PM
To: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>; Garbers, Wendy (USACAN)
<Wendy.Garbers@usdoj.gov>; Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>; Hong, Neal
(USACAN) <Neal.Hong@usdoj.gov>
Subject: RE: Zepeda Rivas - Testing at YCJ

Emi,

As discussed on our call, we are working to obtain the information you requested below, and some of it
has been provided already in this email chain. I will provide a more comprehensive response as soon as
I can, but I cannot guarantee it will by 3pm. We will also ﬁle a status report with the Court with the
information you request below, to the extent that we have that information, but I cannot promise that will
be ﬁled by 3pm.

In the interim, we can relay:

-that no ICE detainee has tested positive
-that PCR tests were done on 20 ICE detainees yesterday (all but Mr. Robles is my guess) and no one
had symptoms
- that ICE detainees will be tested with Abbott tests today

Best,
Adrienne

From: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Sent: Thursday, December 17, 2020 8:26 PM
To: Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>
Subject: Re: Zepeda Rivas - Testing at YCJ

Dear Counsel:

Yesterday you provided the latest update regarding Yuba, sharing that four county inmates have tested
positive. We understand both from public reporting (a press release on the County website yesterday)
              Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 10 of 29
and communications with detainees and others that the number of people who have tested positive at
Yuba is signiﬁcantly higher. We also understand that there are serious concerns about the lack of
available housing for social distancing and necessary isolation and quarantine at Yuba.

Pursuant to the requirement in the Court’s ﬁrst preliminary injunction that Defendants promptly respond
to requests concerning detainee health and safety, Plaintiffs ask that Defendants provide answers to the
following questions before 3pm on Friday:

   • COVID-positive tests:
          0   How many people have tested positive?
          0   Have any ICE detainees tested positive?
           0  Where are positive ICE detainees and County inmates being housed?
   •   Rapid tests:
           0  How many rapid tests are available at Yuba?
           0  Have rapid tests been used for individuals in custody at Yuba?
           0  Is there a plan to use rapid tests to stem the outbreak?
   •   PCR testing:
           0  What PCR testing has been done, and for whom?
           0  How long will it take to administer PCR tests for the entire facility?
           0  What is the plan for PCR testing moving forward?
   •   Isolation of symptomatic people:
                                   ----
           0  How many symptomatic people have been identiﬁed at Yuba? Of these, how any are ICE
              detainees, and who are they?
           0  Are symptomatic people being held in isolation in individual cells? If not, where and how are
              they being held?
   •   Staff testing:
           0  Have staff at Yuba been tested?
           0  How many?
           0  Is there a plan to test all staff? If so, what is that plan?
   •   Available space for social distancing, quarantine and isolation:
           0  How many cells are available for individual isolation?
           0  How many are currently unoccupied?
           0  How many cells currently have more than one person in them? How many ICE detainees
              are double-, triple-, or quadruple-celled?
           0  Has the County asked ICE to relocate any ICE detainees in light of the space constraints at
              Yuba? If so, how has ICE responded?
           0  What is the plan for cohorting and quarantining at Yuba County Jail in light of the growing
              outbreak?

We also ask ICE to immediately take the following actions at Yuba County Jail in order to protect class
members from the unreasonable risk of COVID infection:

   1. Immediate rapid tests for all individuals in custody at Yuba; and if there are additional positive
      tests, rapid tests of anyone in quarantine with newly positive individuals
   2. Weekly laboratory testing for all individuals in custody at Yuba
   3. Timely identiﬁcation to class counsel of any class members who express skepticism of testing prior
      to their identiﬁcation as an individual refusing testing, with a subsequent offer to test the class
      member after communication with class counsel
   4. Immediate individual isolation and rapid testing of symptomatic people
   5. Immediate individual or group isolation of individuals testing positive
   6. Isolation of medically vulnerable class members in single celled housing
   7. Further population reduction of class members, prioritizing the release of those medically
      vulnerable
   8. Weekly staff testing for all staff who have interaction with class members
   9. Timely disclosure of information concerning:
                              a. number of positive tests of class members, inmates and staff, including
                                 identiﬁcation of class members who test positive
                              b. number and identiﬁcation of symptomatic class members and their
                                 location
                              c. plans and implementation of testing of class members, inmates and staff
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 11 of 29
Lastly, we ask Federal Defendants to provide an update to the Court about the situation at Yuba in
Friday’s status report, including number of positive tests of class members, County inmates and staff;
housing of individuals testing positive; housing of symptomatic individual; and testing of class members,
County inmates and staff. Please identify if Federal Defendants are willing to do that. Otherwise,
Plaintiffs intend to provide a status report to ensure that the Court is timely apprised of the situation.

All parties are well aware of the risks of delay in light of the experiences at Mesa Verde and elsewhere.
We look forward to your feedback and quick action to protect those in ICE custody. We hope to be able
to resolve this without further litigation and are available at your convenience tomorrow to meet and
confer regarding this pressing matter. We are willing to engage however is most useful to encourage
candor and cooperative problem-solving.

Best,
Emi


From: Zack, Adrienne (USACAN) <Adrienne.Zack@usdoj.gov>
Date: Wednesday, December 16, 2020 at 8:57 PM
To: Bill Freeman <wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree
Bernwanger <bbernwanger@lccrsf.org>, Friedman, Jennifer (PDR)
<jennifer.friedman@sfgov.org>, Wells, Kelly (PDR) <kelly.wells@sfgov.org>, Schenker, Marty
<mschenker@cooley.com>, Cook, Timothy <tcook@cooley.com>, Maclean, Emilou (PDR)
<emilou.maclean@sfgov.org>
Cc: Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>, Garbers, Wendy (USACAN)
<Wendy.Garbers@usdoj.gov>, Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>, Hong,
Neal (USACAN) <Neal.Hong@usdoj.gov>
Subject: RE: Zepeda Rivas - Testing at YCJ

   This message is from outside the City email system. Do not open links or attachments from untrusted sources.



Counsel,

We learned this evening that Yuba County Jail is conducting whole-facility testing of all county and ICE
detainees and all staff, out of an abundance of caution.

Mr. Robles continues to have no symptoms.

When more information is known, we will provide you updates, as we have been doing.

Adrienne

From: Zack, Adrienne (USACAN)
Sent: Monday, December 14, 2020 3:18 PM
To: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>; Friedman, Jennifer (PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly
(PDR) <kelly.wells@sfgov.org>; Schenker, Marty <mschenker@cooley.com>; Cook, Timothy
<tcook@cooley.com>; Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>
Subject: RE: Zepeda Rivas - Testing at YCJ

Counsel,

We learned today that three of the county inmates in A Pod that were tested for COVID last week have
returned positive results, also on December 12. These individuals were moved out of A pod to be
isolated.
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 12 of 29

Those individuals in A Pod whose results were negative will continue to quarantine and be monitored for
symptoms. They will be tested again on December 23, 2020.

Thank you,
Adrienne

From: Zack, Adrienne (USACAN)
Sent: Saturday, December 12, 2020 11:23 AM
To: Bill Freeman <wfreeman@aclunc.org>; Sean Riordan <SRiordan@aclunc.org>; Bree Bernwanger
<bbernwanger@lccrsf.org>; Friedman, Jennifer (PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly
(PDR) <kelly.wells@sfgov.org>; Schenker, Marty <mschenker@cooley.com>; Cook, Timothy
<tcook@cooley.com>; Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>
Subject: Re: Zepeda Rivas - Testing at YCJ

Counsel,

We were informed today that Mr. Robles’s test returned as negative.

Adrienne

Sent from my iPhone - apologies for brevity and typos.


      On Dec 11, 2020, at 4:16 PM, Zack, Adrienne (USACAN) <AZack1@usa.doj.gov> wrote:


      Dear Counsel,

      Today we were informed that Yuba County Jail ICE detainee Ruperto Robles, A

      ■                                                                              -
          , was administered a COVID-19 laboratory test on December 9, 2020. Mr. Robles has
      no symptoms, and the results are expected within three days.

      The test was offered because another individual in Mr. Robles’s pod, a county inmate, tested
      positive for COVID-19. The affected pod is A pod. Mr. Robles was moved to A pod this
      week, on December 8, to be closer to medical due to his diabetes. He is the only ICE
      detainee in A pod.

      The county inmate who tested positive was administered a test on Monday, December 7,
      2020. He was isolated while his test results were pending, and the results returned positive
      on December 9. He is currently in isolation. This is the only positive county inmate or
      detainee to date.

      A pod currently houses 21 individuals, and all 21 were tested. No individual is showing
      symptoms at this time. A pod is a pod with cells (as opposed to a dormitory-style pod). The
      pod is currently under isolation/quarantine and being checked for symptoms twice a day.

      Adrienne Zack
      Assistant United States Attorney
      Northern District of California
      450 Golden Gate Avenue, 9th Floor
      San Francisco, CA 94102
      415.436.7031
      Adrienne.Zack@usdoj.gov
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 13 of 29




                    Exhibit B
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 14 of 29




Counsel,

No positive results were received from the rapid testing of all ICE detainees today. No ICE detainees
refused testing. However, two individuals had “invalid” responses from two rapid tests – names and
circumstances below:

APAZA, Bryan Jesus, A######859 – Mr. Apaza was laboratory tested yesterday and his result is
expected tomorrow.
ROBLES, Ruperto, A######162 – Mr. Robles was swabbed for laboratory testing after his invalid rapid
test.

Neither Mr. Apaza or Mr. Robles have symptoms.

Thank you,
Adrienne


From: Zack, Adrienne (USACAN)
Sent: Friday, December 18, 2020 8:00 PM
To: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>; Hayden Rodarte <hrodarte@lccrsf.org>; Jordan Wells <JWells@aclusocal.org>
Subject: RE: Zepeda Rivas - Testing at YCJ

Counsel,

Yes, as we have consistently done, we will let you know about the results of the Abbott testing of ICE
detainees as soon as it is relayed to counsel.

Answers that we have available now:

        Please conﬁrm that the 35 COVID positive detainees is the number of inmates currently positive
        rather than a cumulative number.
               There are 34 COVID positive inmates since 12/9/2020.
        Please clarify whether the 8 positive staff is a cumulative number. We believe we were previously
        told only of ﬁve positive staff members and today you have reported that there are currently two
        positive staff. Please clarify this discrepancy.
               There is no discrepancy that we are aware of. We have previously notiﬁed you of six
               positive Yuba staff, with the most recent prior to today being on November 23 at 3:20pm.
               The total of 8 is cumulative.
Many of your other most recent questions are still outstanding with Yuba County Jail, and we will add
any new questions as well. We will also continue to update you as we have more information. However,
it is our understanding that Yuba County Jail is actively working with the County Health Department and
County Ofﬁcials regarding the situation at the jail and that they have been consulting with the public
            Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 15 of 29
health doctor. It is presumptive to assume that there is a “lack of capacity and plan for isolation” just
because Yuba County Jail has not yet conveyed answers to us in response to your questions. It has
been less than 24 hours since you emailed your questions, well after business hours. We have relayed
them and answered where possible, but the individuals who need to answer your questions are also
dealing with the situation on the ground at the jail. We will continue to apprise you of information as we
have it, but again, much of this information is not in ICE’s possession.

Adrienne

From: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Sent: Friday, December 18, 2020 6:49 PM
To: Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>; Hayden Rodarte <hrodarte@lccrsf.org>; Jordan Wells <JWells@aclusocal.org>
Subject: Re: Zepeda Rivas - Testing at YCJ

Counsel—

Please note that despite my comment about the evaluation of the need for a TRO, as discussed earlier
today on our call, we seek to avoid further litigation and to respond to the current crisis at Yuba
cooperatively. That remains true.

Best,
Emi

From: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Date: Friday, December 18, 2020 at 6:45 PM
To: Zack, Adrienne (USACAN) <Adrienne.Zack@usdoj.gov>, Bill Freeman
<wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>, Friedman, Jennifer (PDR) <jennifer.friedman@sfgov.org>, Wells,
Kelly (PDR) <kelly.wells@sfgov.org>, Schenker, Marty <mschenker@cooley.com>, Cook,
Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>, Garbers, Wendy (USACAN)
<Wendy.Garbers@usdoj.gov>, Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>, Hong,
Neal (USACAN) <Neal.Hong@usdoj.gov>, Hayden Rodarte <hrodarte@lccrsf.org>, Jordan
Wells <JWells@aclusocal.org>
Subject: Re: Zepeda Rivas - Testing at YCJ

Counsel:

Apologies for Kelly’s earlier truncated email, and please note that I have added colleagues onto this
chain so please use this email moving forward.

Would you please provide the results of the rapid tests of ICE detainees and any other tests as soon as
they are available, presumably tonight? We have a few other follow-up requests/questions:

        What is the plan for housing any future symptomatic individuals, given that there are currently zero
        unoccupied isolation cells?
        What is the plan for any ICE detainee who tests positive for COVID, given that there are currently
        zero unoccupied isolation cells and no clarity about where COVID-positive detainees are being
        housed?
        Please conﬁrm that the 35 COVID positive detainees is the number of inmates currently positive
        rather than a cumulative number.
        Please clarify whether the 8 positive staff is a cumulative number. We believe we were previously
        told only of ﬁve positive staff members and today you have reported that there are currently two
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 16 of 29
       positive staff. Please clarify this discrepancy.
       By when will all staff be tested? And will they be tested once or on a regular basis? If on a regular
       basis, how regular and for how long?
       You stated in your latest email that symptomatic individuals have been tested with rapid tests, and
       that rapid tests “were used for individuals exhibiting symptoms during “response testing.” Please
       clarify what you mean by “response testing.” Please also conﬁrm whether the policy is for
       symptomatic individuals to always be tested with rapid tests, and whether that has been
       consistently the practice.
We are evaluating whether to move the Court for a TRO in light of the pace of the spread, the apparent
lack of capacity and plan for isolation for symptomatic and COVID-testing individuals, and Defendants’
unwillingness to commit to release anyone despite that lack of capacity. Thank you for understanding the
urgency here.
Best,
Emi

From: Zack, Adrienne (USACAN) <Adrienne.Zack@usdoj.gov>
Date: Friday, December 18, 2020 at 6:34 PM
To: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>, Bill Freeman
<wfreeman@aclunc.org>, Sean Riordan <SRiordan@aclunc.org>, Bree Bernwanger
<bbernwanger@lccrsf.org>, Friedman, Jennifer (PDR) <jennifer.friedman@sfgov.org>, Wells,
Kelly (PDR) <kelly.wells@sfgov.org>, Schenker, Marty <mschenker@cooley.com>, Cook,
Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>, Garbers, Wendy (USACAN)
<Wendy.Garbers@usdoj.gov>, Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>, Hong,
Neal (USACAN) <Neal.Hong@usdoj.gov>
Subject: RE: Zepeda Rivas - Testing at YCJ

Counsel,

Please see additional information recently received in blue below.

Regards,
Adrienne

From: Zack, Adrienne (USACAN)
Sent: Friday, December 18, 2020 5:08 PM
To: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>
Subject: RE: Zepeda Rivas - Testing at YCJ

Counsel,

Below please ﬁnd answers to your inquiries in red, which have been provided to ICE from Yuba County
Jail. As the situation is dynamic, these answers reﬂect the current understanding, but note things are
subject to change.

Today, two staff members reported positive tests to Yuba County Jail. The two staff members were not
in direct contact with any ICE detainees. One of the staff members last worked on December 13, 2020,
and the other on December 15, 2020.

Regards,
Adrienne
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 17 of 29
From: Maclean, Emilou (PDR) <emilou.maclean@sfgov.org>
Sent: Thursday, December 17, 2020 8:26 PM
To: Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>; Bill Freeman <wfreeman@aclunc.org>; Sean
Riordan <SRiordan@aclunc.org>; Bree Bernwanger <bbernwanger@lccrsf.org>; Friedman, Jennifer
(PDR) <jennifer.friedman@sfgov.org>; Wells, Kelly (PDR) <kelly.wells@sfgov.org>; Schenker, Marty
<mschenker@cooley.com>; Cook, Timothy <tcook@cooley.com>
Cc: Choe, Shiwon (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
<wgarbers@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal (USACAN)
<nhong@usa.doj.gov>
Subject: Re: Zepeda Rivas - Testing at YCJ

Dear Counsel:

Yesterday you provided the latest update regarding Yuba, sharing that four county inmates have tested
positive. We understand both from public reporting (a press release on the County website yesterday)
and communications with detainees and others that the number of people who have tested positive at
Yuba is signiﬁcantly higher. We also understand that there are serious concerns about the lack of
available housing for social distancing and necessary isolation and quarantine at Yuba.

Pursuant to the requirement in the Court’s ﬁrst preliminary injunction that Defendants promptly respond
to requests concerning detainee health and safety, Plaintiffs ask that Defendants provide answers to the
following questions before 3pm on Friday:

      COVID-positive tests:
             How many people have tested positive? As of 12/18, 34 county inmates. Since March, 8
             staff members.
             Have any ICE detainees tested positive? No
             Where are positive ICE detainees and County inmates being housed? There are currently
             no positive ICE detainees. We do not have information regarding County inmates at this
             time.
      Rapid tests:
             How many rapid tests are available at Yuba? Approximately 140.
             Have rapid tests been used for individuals in custody at Yuba? Yes. Rapid tests were used
             for individuals exhibiting symptoms during “response testing.”
             Is there a plan to use rapid tests to stem the outbreak? All ICE detainees will be/have been
             rapid tested today, 12/18. Also see above.
      PCR testing:
             What PCR testing has been done, and for whom? YCJ has tested all detainees and
             inmates. PCR testing of all staff is planned.
             How long will it take to administer PCR tests for the entire facility? YCJ informed that half
             the facility was tested on Thursday and half should be able to be tested today. YCJ now
             informs that testing began on Wednesday and was completed today.
             What is the plan for PCR testing moving forward? PCR testing will be conducted every
             seven days for the next two weeks.
      Isolation of symptomatic people:
             How many symptomatic people have been identiﬁed at Yuba? Of these, how any are ICE
             detainees, and who are they? No ICE detainees have symptoms. As of 12/18, there are
             ﬁfteen symptomatic inmates; this number is dynamic.
             Are symptomatic people being held in isolation in individual cells? If not, where and how are
             they being held? We do not have information regarding County inmates at this time.

      Staff testing:
             Have staff at Yuba been tested? As we reported on Wednesday, yes.
             How many? As of 12/18: 22
             Is there a plan to test all staff? If so, what is that plan? As we reported on Wednesday, the
             plan is to test all staff.
      Available space for social distancing, quarantine and isolation:
             How many cells are available for individual isolation? 7
             How many are currently unoccupied? 0
           Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 18 of 29
           How many cells currently have more than one person in them? We do not have information
           regarding County inmates at this time.
           How many ICE detainees are double-, triple-, or quadruple-celled? This question is vague.
           However, the location of each ICE detainee is as follows: there are 14 ICE detainees in C
           Pod, which is a 50-person dorm that has been rearranged to allow for social distancing and
           is only ICE detainees; there are 2 ICE detainees in Q4, which is a four-person cell; there are
           3 ICE detainees in P tank, each in their own cell; there is 1 ICE detainee in A Pod in his own
           cell; and one detainee in an ADA cell, which is a one person cell.
           Has the County asked ICE to relocate any ICE detainees in light of the space constraints at
           Yuba? If so, how has ICE responded? Not at this time.
           What is the plan for cohorting and quarantining at Yuba County Jail in light of the growing
           outbreak? Per direction/guidance received by Yuba’s public health doctor, with the
           “response” testing being conducted, individuals will be on a quarantine status in their
           housing units and continue to cohort unless they exhibit symptoms. If an individual becomes
           symptomatic they will be moved to an isolation unit.
We also ask ICE to immediately take the following actions at Yuba County Jail in order to protect class
members from the unreasonable risk of COVID infection:

   1. Immediate rapid tests for all individuals in custody at Yuba; and if there are additional positive
      tests, rapid tests of anyone in quarantine with newly positive individuals All ICE detainees are
      being/have been rapid tested today.
   2. Weekly laboratory testing for all individuals in custody at Yuba. YCJ will conduct PCR testing
      every seven days for the next two weeks.
   3. Timely identiﬁcation to class counsel of any class members who express skepticism of testing prior
      to their identiﬁcation as an individual refusing testing, with a subsequent offer to test the class
      member after communication with class counsel Any ICE detainee who refuses to be tested will be
      offered to be tested again.
   4. Immediate individual isolation and rapid testing of symptomatic people. We do not have
      information regarding County inmates at this time. Rapid tests have been used on symptomatic
      individuals.
   5. Immediate individual or group isolation of individuals testing positive It is our understanding this is
      occurring, but we do not have information regarding County inmates at this time.
   6. Isolation of medically vulnerable class members in single celled housing Mr. Robles was identiﬁed
      as needing closer observation and is located in a single cell in A Pod to be closest to medical.
   7. Further population reduction of class members, prioritizing the release of those medically
      vulnerable As of 12/18/2020, there are 21 ICE detainees housed at Yuba. Each case continues to
      be monitored and reviewed on a case-by-case basis.
   8. Weekly staff testing for all staff who have interaction with class members We do not have
      information regarding further County staff testing at this time.
   9. Timely disclosure of information concerning:
                              a. number of positive tests of class members, inmates and staff, including
                                 identiﬁcation of class members who test positive
                              b. number and identiﬁcation of symptomatic class members and their
                                 location
                              c. plans and implementation of testing of class members, inmates and staff
Throughout the litigation, Federal Defendants have provided timely disclosure of information in their
possession regarding testing, positive status, and locations of detained individuals at YCJ and Mesa
Verde and staff and will continue to do so.

Lastly, we ask Federal Defendants to provide an update to the Court about the situation at Yuba in
Friday’s status report, including number of positive tests of class members, County inmates and staff;
housing of individuals testing positive; housing of symptomatic individual; and testing of class members,
County inmates and staff. Please identify if Federal Defendants are willing to do that. Otherwise,
Plaintiffs intend to provide a status report to ensure that the Court is timely apprised of the situation.

All parties are well aware of the risks of delay in light of the experiences at Mesa Verde and elsewhere.
We look forward to your feedback and quick action to protect those in ICE custody. We hope to be able
to resolve this without further litigation and are available at your convenience tomorrow to meet and
confer regarding this pressing matter. We are willing to engage however is most useful to encourage
candor and cooperative problem-solving.
        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 19 of 29
Best,
Emi
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 20 of 29




                    Exhibit C
             Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 21 of 29

YUBA COUNTY SHERIFF’S DEPARTM ENT
720 Yuba St, Marysville, CA 95918
(530) 749-7777; Fax: (530) 741-6445; http://sheriff.co.yuba.ca.us/



 Media Release
  Contact: Crime Analyst Leslie Carbah                 FOR IMMEDIATE RELEASE
  Phone: (530) 749-7736                                12/16/2020
  Email: lcarbah@co.yuba.ca.us


        Yuba County Jail Suspending Visitation due to COVID-19 Concerns

Effective December 17, 2020 and due to rising concerns about the increase in COVID-19 cases
in the Yuba-Sutter region, the Yuba County Jail will be temporarily suspending in person
visitation with inmates. This decision was not made lightly and was made in consultation with
our Bi-County Health Officer Dr.Luu and upon her recommendations.

Our jail population is currently at approximately 55% capacity, with 235 inmates housed as of
today. We currently have seven COVID-positive County inmates in isolated treatment, with
three previous cases since March 2020. All inmates and staff are screened daily for symptoms
and testing is widely available and encouraged. Any new incoming inmates are quarantined for
14 days before being housed into the jail population.

The current positive cases in the jail have emerged within the last week. Internal contact tracing
is underway for those inmates to determine potential exposure, with additional testing in
progress throughout the facility. At this time, the seven COVID-positive inmates are under 24-
hour medical care in isolation at our jail, and none have experienced complications nor needed
hospitalization.

We continue to follow very strict COVID-19 protocols under consultation from medical
professionals, including PPE and strict disinfecting procedures for all staff and inmates at our
facility. Please be assured we will be constantly evaluating our ability to re-implement in
person visitation as soon as we can do so. Phone visitations are encouraged and jail staff will
coordinate attorney visits as necessary.


                                                                                      1 | PAGE
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 22 of 29




                    Exhibit D
                     Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 23 of 29

                                                                                                                             CBS13
                                                       MENU         NEWS        WEATHER           SPORTS     BEST OF WATCH
                                                                                                                       VIDEONOW MORE                    



ICU At Marysville Hospital At Zero Capacity, So
Where Do You Go?
By Marissa Perlman   December 16, 2020 at 10:22 pm   Filed Under: Coronavirus, Sutter County, Yuba County




                MARYSVILLE (CBS13) — Yuba and Sutter counties make up one of
                the biggest coronavirus hotspots anywhere in the country.

                As many as one in four people are testing positive all while the
                only hospital serving both counties is seeing a shrinking staff.

                “What I want the community to understand is that resources are
                limited,” said Adventist-Rideout Medical Hospital President Rick
                Rawson while speaking at a Yuba City Council meeting Tuesday.

                He said the hospital is in overdrive and they have no ICU beds
                                                                                                            FOLLOW US
                available. We’re learning on Tuesday alone, out of 60 COVID-19
                patients who showed up at the hospital, nearly a quarter had to wait
                to get a hospital bed.

                Yuba City held a special meeting on the issue this week.                                    OUR | NEWSLETTER
                                                                                                                 Sign up and get our latest headlines
                READ: Stay-At-Home Order Takes Effect In Solano County                                           delivered right to your inbox!

                Thursday Night                                                                              Email address


                One in four people in Sutter County or 25.7% tested positive in the                                         Subscribe Now!
                past seven days. One in ve in Yuba County at 20.5% which are the
                worst numbers anywhere in the state. On top of that, 100 staff are
                either in quarantine or out sick.
                                                                                                            MOST VIEWED
                                                                                                                      Former EDD Employee In Roseville
                                                                                                                      Charged In California's
                        Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 24 of 29
                    In Marysville, Fred French said, “It’s hard especially if something   Unemployment Fraud Investigation
                    happens somebody has a heart attack and its already full capacity
                    with people.”
                                                                                          Man Pays Taco Bell Employees $100
                                                                                          Each To Make Anniversary Of
                    Rideout canceled elective surgeries, redirecting staff at the         Horrifying Experience Special
                    Emergency Room, but hospital leaders say it’s still an issue.
                                                                                          Man's Missing Ankle Monitor Leads
                                                                                          Calaveras County Authorities To
                    So, what happens once ICU beds reach full capacity? Hospital          Stolen Copper Wire
                    leaders say they’re working with Sutter Health to share capacity,
                    meaning if either hospital has open beds, they would share those      Softball Coach Buck Maldonado
                                                                                          Sentenced To 43 Years In Prison For
                    beds.                                                                 Sexually Assaulting Several Girls


                    They’ve also launched a program this week that brings acute care to   Motion Filed To Question Gov.
                                                                                          Newsom Over COVID-19 Response
                    people’s homes, combining care with virtual technology to open up
                    beds in the hospital.
                                                                                          Police Arrest Elk Grove Man Accused
                                                                                          Of Spray-Painting Hate Speech On
                                                                                          Restaurant

                                                                                          Turlock Man Named 'Primary
                                                                                          Supplier' In Alleged Drug Ring Among
                                                                                          Major North Carolina Colleges

                                                                                          Police: Multiple People Injured In
                                                                                          South Sacramento Crash


                                                                                          Homicide Detectives Say 2 Found
                                                                                          Dead Inside San Joaquin County
                                                                                          Home

                                                                                          Suspect Arrested In Connection To
                                                                                          Fatal Shooting Of Angel Cervantes
                                                                                          Outside Of Liquor Store




                                           Comments (3)


 CCPA Notice


The 14 Healthiest Vegetables on Earth
alldelish | Sponsored




After This Nevada Lake Dried Up, Geologists Found Eerie
Carvings
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 25 of 29




                    Exhibit E
              Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 26 of 29

Re: [Zepeda] 2 Yuba County ICE detainees tested for COVID
Hayden Rodarte <hrodarte@lccrsf.org>
Tue 11/17/2020 7 09 PM
To: Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>
Cc: Zack, Adrienne (USACAN) <Adrienne.Zack@usdoj gov>; Choe, Shiwon (USACAN) <Shiwon.Choe@usdoj.gov>;
Winslow, Sara (USACAN) <Sara.Winslow@usdoj.gov>; Hong, Neal (USACAN) <Neal.Hong@usdoj.gov>; Anastasia
Sullivan <asullivan@co.yuba.ca.us>; Bree Bernwanger <bbernwanger@lccrsf.org>; Bill Freeman
<wfreeman@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Amalia Wille <amalia@lakinwille.com>; Maclean, Emilou
(PDR) <emilou.maclean@sfgov.org>; Sean Riordan <SRiordan@aclunc.org>; Marty Schenker
<mschenker@cooley.com>; Ugarte, Francisco (PDR) <francisco.ugarte@sfgov.org>; Beier, Genna (PDR)
<genna.beier@sfgov.org>; Isela Bravo <IBravo@aclunc.org>
Received. Thank you, Wendy.
Best,
Hayden Rodarte (he/él)
Justice Catalyst Fellow – Immigrant Justice
Lawyers’ Committee for Civil Rights
  of the San Francisco Bay Area (LCCRSF)

hrodarte@lccrsf.org | Direct: 650-636-7046




        On Nov 17, 2020, at 1 18 PM, Garbers, Wendy (USACAN) <Wendy.Garbers@usdoj.gov>
        wrote:                                                     ----

        Hayden,




                                      -) and Mr. Rivera Garcia (A#
                                                                    -
        I am writing with the additional information Yuba County Jail has provided regarding Mr.
        Vasquez Rodriguez (A#                                           ). As you know, both of
        their COVID tests returned negative on November 13, 2020. They are nevertheless being
        held together in quarantine through November 20, 2020.

        As to what prompted the tests, YCJ advises that Mr. Rivera Garcia presented with a cough
        and nasal congestion on November 10, 2020. YCJ similarly advises that Mr. Vasquez
        Rodriguez submitted a sick call on November 8, 2020, stating that he had muscle and bone
        pain, headache and chills. He was seen by a physician, who ordered a flu test (which came
        back negative), in additional to the COVID test. Neither detainee was suspected to have had
        contact with a COVID positive individual.

        Messrs. Vasquez Rodriguez and Rivera Garcia were cohorted together while waiting for their
        test results in light of the limited space in the facility.

        Best,

        Wendy M. Garbers
        Assistant United States Attorney
        United States Attorney’s Office, N.D. Cal.
        415.436.6475
      Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 27 of 29
From: Hayden Rodarte <hrodarte@lccrsf.org>
Sent: Friday, November 13, 2020 1:50 PM
To: Garbers, Wendy (USACAN) <wgarbers@usa.doj.gov>
Cc: Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>; Choe, Shiwon (USACAN)
<SChoe@usa.doj.gov>; Winslow, Sara (USACAN) <SWinslow@usa.doj.gov>; Hong, Neal
(USACAN) <nhong@usa.doj.gov>; Anastasia Sullivan <asullivan@co.yuba.ca.us>; Bree
Bernwanger <bbernwanger@lccrsf.org>; Bill Freeman <wfreeman@aclunc.org>; Judah
Lakin <judah@lakinwille.com>; Amalia Wille <amalia@lakinwille.com>; Maclean, Emilou
(PDR) <emilou.maclean@sfgov.org>; Sean Riordan <SRiordan@aclunc.org>; Marty
Schenker <mschenker@cooley.com>; Ugarte, Francisco (PDR)
<francisco.ugarte@sfgov.org>; Beier, Genna (PDR) <genna.beier@sfgov.org>; Isela Bravo
<IBravo@aclunc.org>
Subject: Re: [Zepeda] 2 Yuba County ICE detainees tested for COVID

Thank you for this initial response, Wendy. We look forward to all further information about
this incident as indicated in our request below.

Best,

Hayden Rodarte (he/él)
Justice Catalyst Fellow – Immigrant Justice
Lawyers’ Committee for Civil Rights
  of the San Francisco Bay Area (LCCRSF)

hrodarte@lccrsf.org | Direct: 650-636-7046




        On Nov 13, 2020, at 1:32 PM, Garbers, Wendy (USACAN)
        <Wendy.Garbers@usdoj.gov> wrote:

        Hayden,

        I have some preliminary, but signiﬁcant information regarding Mr. Rivera Garcia
        and Mr. Vasquez Rodriguez: both their tests have returned and are negative.
        They will remain in a 10-day quarantine through November 20. We are
        requesting additional details regarding the circumstances of the tests being
        administered from YCJ, and will be back in with what we learn. ICE was just
        informed today that these two individuals were tested on Tuesday.

        Wendy M. Garbers
        Assistant United States Attorney
        United States Attorney’s Ofﬁce, N.D. Cal.
        415.436.6475

        From: Hayden Rodarte <hrodarte@lccrsf.org>
        Sent: Thursday, November 12, 2020 9:17 PM
        To: Zack, Adrienne (USACAN) <AZack1@usa.doj.gov>; Choe, Shiwon
        (USACAN) <SChoe@usa.doj.gov>; Garbers, Wendy (USACAN)
        <wgarbers@usa.doj.gov>; Winslow, Sara (USACAN)
        <SWinslow@usa.doj.gov>; Hong, Neal (USACAN) <nhong@usa.doj.gov>;
        Anastasia Sullivan <asullivan@co.yuba.ca.us>
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 28 of 29
 Cc: Bree Bernwanger <bbernwanger@lccrsf.org>; Bill Freeman
 <wfreeman@aclunc.org>; Judah Lakin <judah@lakinwille.com>; Amalia Wille
 <amalia@lakinwille.com>; Maclean, Emilou (PDR)
 <emilou.maclean@sfgov.org>; Sean Riordan <SRiordan@aclunc.org>; Marty
 Schenker <mschenker@cooley.com>; Ugarte, Francisco (PDR)
 <francisco.ugarte@sfgov.org>; Beier, Genna (PDR) <genna.beier@sfgov.org>;
 Isela Bravo <IBravo@aclunc.org>
 Subject: [Zepeda] 2 Yuba County ICE detainees tested for COVID

 Dear Counsel,



 A#
   -
 (Jonny Savier Vasquez Rodriguez, A#
                                       -
 We have just received information from two class members at Yuba County Jail
                                                      ; Noe Alfredo Rivera Garcia,
                ) that they have been exhibiting symptoms consistent with
 COVID-19 and were tested for COVID-19 on about Tues., Nov. 10. Mr. Rivera
 Garcia was told his COVID-19 test would need to be sent out of the facility for
 results, which could take at least a week to return.

 Mr. Vasquez Rodriguez reports experiencing symptoms since at least Wed., Nov.
 4, while Mr. Rivera Garcia reports feeling symptoms since at least Mon., Nov. 9.
 They are now both together in T isolation pod, where they report they were both
 taken on about Tues., Nov. 10. Prior to being taken to T-pod, they were in
 G pod with about 2-3 other individuals, at the same time as they were
 experiencing the following COVID-19-consistent symptoms: body aches and
 muscle pain, headaches, chills, fever, sore throat, congestion, and weakness.
 Mr. Vasquez Rodriguez suffers from asthma and masses on his lungs. Mr. Rivera
 Garcia suffers from hyperlipidemia. Therefore they are both at heightened risk
 for health complications if they contract COVID-19.

 This information is concerning, given that Yuba does not have universal
 COVID-19 testing or a plan in place to address a potential or ongoing COVID-
 19 outbreak, and given that it is inconsistent with public health guidelines to
 house two symptomatic people together while test results are pending.

 Please immediately provide the following information:
    • Please confirm that Mr. Vasquez Rodriguez and Mr. Rivera Garcia have
       been tested after having shown COVID symptoms.
    • Please provide information about the date of these tests, the date of
       expected results, and the results when received.
    • Please confirm that Mr. Vasquez Rodriguez and Mr. Rivera Garcia are (or
       have been) housed together in the same unit despite having COVID
       symptoms and results pending.
    • Please provide information about any other COVID tests at Yuba that have
       not been disclosed to Plaintiffs.
    • Please identify any measures that Defendants have taken at Yuba, if any, in
       response to the identification of these two symptomatic people in custody.
    • We have also heard reports that E pod is being used to separate out “high-
       risk” individuals. Please provide clarity on whether, why, and how Yuba is
       moving individuals between dorms based on COVID-19 risk.

 Plaintiffs also request the following urgent interventions:
    • Plaintiffs request that Defendants use a point-of-care test for Mr. Vasquez
       Rodriguez and Mr. Rivera Garcia to ensure rapid results if they have been
       tested and lab results are still unavailable.
Case 3:20-cv-02731-VC Document 894-1 Filed 12/19/20 Page 29 of 29
   • Plaintiffs request that Defendants immediately separate Mr. Vasquez
      Rodriguez and Mr. Rivera Garcia so they are not in the same room.

 Please respond by 5PM tomorrow (Friday, Nov. 13) in response to these
 questions.

 Best,

 Hayden Rodarte (he/él)
 Justice Catalyst Fellow – Immigrant Justice
 Lawyers’ Committee for Civil Rights
   of the San Francisco Bay Area (LCCRSF)

 hrodarte@lccrsf.org | Direct: 650-636-7046
